985 F.2d 561
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sheila J. STUDER, Plaintiff-Appellant,v.George Tanner BROOKS;  Pauline Warfield Lewis Center,Defendants-Appellees.
No. 92-3421.
United States Court of Appeals, Sixth Circuit.
Jan. 25, 1993.

Before KENNEDY and SUHRHEINRICH, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
Plaintiff, a pro se litigant, takes this appeal from the judgment of the district court dismissing plaintiff's civil rights lawsuit.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Seeking injunctive and protective relief, plaintiff sued Dr. George Tanner Brooks for alleged wrongs committed against patients of the Pauline Warfield Lewis Center.   Although not named in the caption, the Lewis Center was served with a summons and complaint.   Plaintiff makes clear that she seeks no relief for herself, but desires to vindicate the rights of the patients at the Lewis Center.


3
After this appeal was fully briefed, Dr. Brooks filed a motion to dismiss, contending that, as he no longer is associated with the Lewis Center, the appeal was moot as to himself.   Plaintiff responded by arguing that it is not relevant whether Dr. Brooks is no longer associated with the Lewis Center.   Because our decision on the standing issue disposes of the case, we will not address the mootness issue.


4
Upon review, we determine that the district court properly granted judgment for the defendants.   Generally, a plaintiff "must assert [her] own legal rights and interests, and cannot rest [her] claim to relief on the legal rights or interests of third parties."   Warth v. Seldin, 422 U.S. 490, 499 (1975).   As plaintiff seeks to assert the rights of third parties, she has no standing.


5
For the reasons stated herein and pursuant to Rule 9(b)(3), Rules of the Sixth Circuit, the judgment of the district court is affirmed.